384 S.W.2d 230 (1964)
Leonard William MICKELSON, Appellant,
v.
Virginia Ann MICKELSON, Appellee.
No. 87.
Court of Civil Appeals of Texas, Corpus Christi.
November 12, 1964.
J. J. Duckett of Duckett & Duckett, El Campo, for appellant.
Percy Foreman, Houston, Luther Jones. Jr., Corpus Christi, for appellee.
GREEN, Chief Justice.
This appeal is from a judgment granting a divorce. On October 29, 1964, a joint motion was filed in this court, signed by counsel of record for appellant and appellee, stating that the parties have become reconciled and are now living together as husband and wife, and asking that the judgment granting the divorce be reversed, and that the cause be remanded to the trial court with instructions to dismiss this suit.
This court has authority to act upon and grant this motion. Appellate Procedure in Texas, § 18.22; San Jacinto Rice Co. v. Hamman, Tex.Com.App., 247 S.W. 500; Southern Underwriters v. Evans, Tex. Civ.App., 112 S.W.2d 542; St. Louis, B. & M. Ry. Co., et al., v. Texas Mexican Ry. Co., Tex.Civ.App., 212 S.W.2d 502.
The agreed motion to reverse is granted, and this cause is remanded to the District Court of Wharton County, Texas, with instructions that the case be dismissed.
Costs of the appeal are assessed equally between the parties.